In an action for a divorce and ancillary relief, the defendant appeals, by permission, from an order of the Supreme Court, Nassau County (Ross, J.), dated July 12, 2004, which granted the plaintiffs application for an attorney’s fee in the sum of $45,000 and denied his application for an attorney’s fee.
Ordered that the order is modified, on the facts and as an exercise of discretion, by deleting the provision thereof awarding the plaintiff an attorney’s fee in the sum of $45,000 and substituting therefor a provision awarding the plaintiff an attorney’s fee in the sum of $25,000; as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in determining that the plaintiff was entitled to an award of an attorney’s fee (see Miklos v Miklos, 21 AD3d 353, 354 [2005]; DeJesus v DeJesus, 264 AD2d 436 [1999]; Schussler v Schussler, 123 AD2d 618 [1986]). However, given the equities of this case and the parties’ respective financial positions, we find that an attorney’s fee to the plaintiff in the sum of $25,000 is appropriate (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Benzaken v Benzaken, 21 AD3d 391, 392 [2005]).
The defendant’s remaining contention is without merit. Florio, J.P., Schmidt, Fisher and Dillon, JJ., concur.